DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US application 14/737266.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/9/19, 7/19/19, 8/12/19, 11/4/19, 5/14/20, 7/29/20, and 10/30/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements except the foreign references on the 11/4/19 IDS and the NPL on the 10/30/20 IDS because no English translation was found in the file.  NPL and foreign references for the 5/9/19 IDS are in the parent application file.  

Claim Objections
Claim 12 is objected to because of the following informalities:  page 31 line 2 include should be includes.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  page 33 line 3 has an extra ; after the word and.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the failsafe subsystem" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, since the claim is a method claim any element that transitions the device to failsafe mode will be deemed to meet the claim limitation. 
Claim 6 recites the limitation "the failsafe subsystem" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, since the claim is a method claim any element that transitions the device to failsafe mode will be deemed to meet the claim limitation.
Claim 8 recites the limitation "the failsafe subsystem" and “the accommodation logic” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, since the claim is a method claim any element that transitions the device to failsafe mode will be deemed to meet the claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, 22-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campin et al (US 2014/0156000), cited by applicant.  
Regarding Claim 1: Campin teaches a method of providing a failsafe operation for an eye mountable device comprising: providing vision accommodation for an optical lens including selecting one of a plurality of vision accommodation states for the device (¶14) the plurality of vision accommodation 
Regarding Claim 2: Campin discloses the method of Claim 1 and further teaches wherein the monitoring of the one or more operational indicators includes monitoring sensor values and further comprising detecting a failure condition if one or more sensor values are outside of a good range for the sensor (¶20 time limit or head position). 
Regarding Claim 3: Campin discloses the method of Claim 1 and further teaches wherein the monitoring of one or more operational indicators includes monitoring vision accommodation results for the device and detecting a failure condition if vision accommodation results are incorrect (¶20 head position). 
Regarding Claim 4: Campin discloses the method of Claim 1 and further teaches wherein the monitoring of one or more operational indicators includes monitoring for electrical or power issues, and wherein a failure condition is detected if one or more electrical or power properties for the device are outside of good ranges (¶20, battery).  
Regarding Claim 5: Campin discloses the method as described in Claim 1 and further teaches monitoring for occurrence of timeout conditions for the device and upon determining that a timeout condition has occurred, transitioning the deice to failsafe mode (¶20).  
Regarding Claim 6: Campin discloses the method as described in Claim 1 and further teaches monitoring for receipt of failsafe commands and upon receiving a failsafe command transitioning the device to failsafe mode (¶20).  
Regarding Claim 8: Campin discloses the method as described in Claim 1 and further teaches overriding accommodation logic in failsafe mode (¶20, this is what a failsafe does).  
Regarding Claim 9:
Regarding Claim 10: Campin discloses the system as described in Claim 9 and further suggests a failsafe command logic to receive failsafe commands wherein upon receipt of a failsafe command by the failsafe command logic the subsystem is to transition the smart contact lens to the failsafe mode (¶20).  
Regarding Claim 11: Campin discloses the system as described in Claim 9 and further suggests an initialization logic to lock the smart contact lens in to the failsafe focal distance accommodation state upon reset of the smart contact lens (¶20 interruption).  
Regarding Claim 12: Campin teaches an eye-mountable device (fig 2) comprising: an optical lens (200); an accommodation actuator configured to provide vision accommodation for the optical lens (206, ¶14); a controller (204) including accommodation logic configured to select one of a plurality of vision accommodation states for the device (¶15), the plurality of vision accommodation states including at least a failsafe focal distance (¶20); and a failsafe subsystem including: a system health detector (202) configured to monitor one or more operational indicators of the device for identifying one or more failure conditions for the device (¶20); wherein the failsafe subsystem is configured to cause the deice to transition to a failsafe mode upon the failsafe subsystem identifying a failure condition included in the one or more failure conditions for the device wherein the failsafe mode include setting  the vision accommodation state to be the failsafe focal distance (¶20); and wherein monitoring the one or more operational indicators includes monitoring sensor values of one or more sensors and wherein the failure condition is detected if one or more of the sensor values from each of the one or more sensors over a period of time are outside of a good range for each of the one or more sensors (¶20).  
Regarding Claim 13: Campin discloses the invention as described in Claim 12 and further teaches wherein the failsafe distance is a distance vision state (¶20).
Regarding Claim 14
Regarding Claim 15: Campin discloses the invention as described in Claim 12 and further suggests wherein the failsafe subsystem includes logic configured to monitor for a timeout condition wherein the failsafe subsystem is configured to transition the device to the failsafe mode upon determining that a timeout condition has occurred (¶20, discussing the button).  
Regarding Claim 22: Campin teaches a non-transitory machine-accessible storage medium having stored thereon instructions (¶14-15) which when executed by one or more processors cause the one or more processors to perform operations comprising: monitoring one or more operational indicators for identifying one or more failure conditions of an eye-mountable device wherein the monitoring includes monitoring sensor values of one or more sensors included in the eye mountable device (¶20); and transitioning the eye-mountable deice to a failsafe mode upon identifying at least one of the one or more failure conditions wherein the transitioning includes setting a vision accommodation state of the eye-mountable device to a failsafe focal distance (¶20), and wherein the failure condition is detected if one or more sensor values from each of the one or more sensors over a period of time are outside of a good range for each of the one or more sensors (¶20).  
Regarding Claim 23: Campin discloses the invention as described in Claim 22 and further teaches wherein monitoring the one or more operational indicators includes monitoring vision accommodation results for the eye-mountable device wherein a failure condition included in the one or more failure conditions is detected if the vision accommodation results are incorrect (¶20). 
Regarding Claim 24: Campin discloses the invention as described in Claim 22 and further teaches wherein the monitoring of the one or more operational indicators includes monitoring for electrical or power issues of the eye-mountable device wherein a failure condition included in the one or more failure conditions is detected if one or more electrical or power properties for the eye-mountable device are outside of good ranges (¶20 re: battery).  
Regarding Claim 25
Regarding Claim 26: Campin discloses the invention as described in Claim 22 and further teaches identifying a reset of the eye-mountable device and setting the vision accommodation state to the failsafe focal distance when the reset is identified (¶20, signal interrupted). 
Regarding Claim 28: Campin discloses the invention as described in Claim 22 and further suggests overriding accommodation logic of the eye-mountable device configured to select one of a plurality of vision accommodation states for the eye-mountable device to transition the eye-mountable device from a current accommodation mode to the failsafe mode upon detecting at least one of the one or more failure conditions (¶20, this is the purpose of a failsafe).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Campin et al (US2014/0156000), cited by applicant.
Regarding Claim 16: Campin discloses the invention as described in Claim 15 but does not specifically teach wherein determining that a timeout condition has occurred comprises sensing that a user has not blinked over a period of time.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Campin with a timeout condition based on the user not blinking over a period of time with a reasonable expectation of success because blinking is a similar thing to monitor like the head movement (¶20) that would show where the wearer was looking or if they were awake since Campin also teaches monitoring blinks as part of the device (¶18).  
Regarding Claim 17
Regarding Claim 18: Campin discloses the invention as described in Claim 17 and further teaches wherein the failsafe command comprises a user input command from the user of the device, wherein the user input command comprises a blink pattern of a user of the device (¶18).  
Regarding Claim 19: Campin discloses the invention as described in Claim 16 and further teaches wherein the failsafe subsystem includes an initialization logic configured to cause the vision accommodation state to be set up at the failsafe focal distance upon reset of the device (¶20, interrupted signal).  

Claims 7, 20-21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Campin et al (US2014/0156000), cited by applicant, in view of Pugh et al (US 2014/0022505), cited by applicant.
Regarding Claim 7: Campin discloses the method as described in Claim 1 and further teaches resetting the device and setting the vision accommodation state to the failsafe focal distance (¶20, signal interruption).  Campin does not specifically teach performing a health check and proceeding to the vision accommodation upon successful completion.  However, in a similar field of endeavor, Pugh teaches performing a health check before proceeding to vision accommodation (¶38).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Campin with the check of Pugh for the purpose of mitigating issues of false positives and ensuring safety (¶38).  
Regarding Claim 20: Campin discloses the invention as described in Claim 19 but does not specifically teach wherein the initialization logic is configured to lock the vision accommodation state in the failsafe focal distance upon initialization or reset until one or more conditions are met.  However, in a similar field of endeavor, Pugh teaches initialization logic configured to lock the vision accommodation state in the failsafe focal distance upon initialization or reset until one or more conditions are met (¶38).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Campin with the check of Pugh for the purpose of mitigating issues of false positives and ensuring safety (¶38).  
Regarding Claim 21
Regarding Claim 27: Campin discloses the invention as described in Claim 26 but does not specifically teach locking the vision accommodation state in the failsafe focal distance upon initialization or reset until one or more conditions are met, wherein the conditions include at least one of receiving a positive command to exit the failsafe mode, waiting for a certain time period or successfully completing a health check. However, in a similar field of endeavor, Pugh teaches initialization logic configured to lock the vision accommodation state in the failsafe focal distance upon initialization or reset until one or more conditions are met (¶38) wherein the one or more conditions includes receiving a positive command to exit the failsafe mode (¶38). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Campin with the check of Pugh for the purpose of mitigating issues of false positives and ensuring safety (¶38).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blum et al (US 2012/0140167) teaches many of the claimed features as well( see ¶101-122).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/10/21